UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                     PILED
                                                                               JUL 30 :m12
                                                                       Cltrk,u.,,  Oi~t,.tt,& Bankruptcy
                                                                      Courta tor The Dl~!ift of Columbia
 UNITED STATES OF AMERICA                                                                i



       v.                                          Criminal Action No. 93-00410-1 (TFH)

 JAMES A. MEDLEY,

                               Defendant.




                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is the defendant's Motion to Reduce Sentence [ECF No.

132], which seeks a sentence reduction from 120 months of imprisonmene to time served

pursuant to 18 U.S.C. § 3582(c)(2) and United States Sentencing Guidelines ("U.S.S.G. ")

Amendment 750. Def. 's Mot. 1, 3. To secure the requested reduction, the defendant urges

this Court to hold that the United States Supreme Court's decision in Dorsey v. Hill,             S.Ct.

_ , 2012 WL 2344463 (June 21, 2012), extends to 18 U.S.C. § 3582(c)(2) proceedings and

compels the Court to apply the more lenient statutory mandatory minimum sentences set forth

in the Fair Sentencing Act, 124 Stat. 2372. Def. 's Mot. 3-12. In Dorsey, the Supreme Court

concluded that "Congress intended the Fair Sentencing Act's new, lower mandatory

minimums to apply to the post-Act sentencing of pre-Act offenders." 2012 WL 2344463 *9.

The day after the Supreme Court's decision in Dorsey was issued, however, the United States

Court of Appeals for the District of Columbia Circuit announced that it "agree[d] with every

circuit court to address the issue that there is simply 'no evidence that Congress intended the



                The defendant is serving a 60-month sentence for unlawful possession with intent
to distribute 5 grams or more of cocaine base and a consecutive 60-month sentence for using,
carrying and possessing a firearm during a drug trafficking offense. Def. 's Mot. I.
[FSA] to apply to defendants who had been sentenced prior to the August 3, 2010 date of the

Act's enactment. "' 2 United States v. Bigesby, -    F.3d -   , 2012 WL 2362583, at *6 (D.C.

Cir. June 22, 2012) (quoting United States v. Baptist, 646 F.3d 1225, 1229 (9th Cir.2011)

(per curiam)). So the Fair Sentencing Act's more lenient statutory mandatory minimum

sentences currently apply only to cases in which defendants are sentenced after the Act's

enactment on August 3, 2010. Because "district judges ... are obligated to follow controlling

circuit precedent until either [the D.C. Circuit], sitting en bane, or the Supreme Court,

overrule it," United States v. Torres, 115 F.3d 1033, 1036 (D.C. Cir. 1997), this Court must

deny the defendant's motion seeking a reduction of his sentence below the statutory mandatory

minimum sentence that applied when he was sentenced on June 23, 1995, more than 17 years

before the Fair Sentencing Act was enacted. Accordingly, it hereby is

        ORDERED that the Motion to Reduce Sentence [ECF No. 132] is DENIED for the

reasons stated.

        SO ORDERED.

            vL--
July   'Lk, 2012
                                                           Thomas F. Ho
                                                       United States Dist c


        2
                Bigesby forecloses the defendant's argument that "[b]ecause the [Sentencing]
Commission determined that the guideline amendments mandated by the FSA would be
retroactively available, the FSA is itselfretroactively applicable." Def.'s Mot. 9 (emphasis
added). Morever, to the extent the defendant might be contending that 18 U.S.C. § 3582(c)(2)
proceedings should be deemed to be post-Act "sentencings" for the purpose of applying the
Supreme Court's decision in Dorsey, such an interpretation also is not viable because it would
mean that 18 U.S.C. § 3582(c)(2) proceedings effectively make the Fair Sentencing Act
retroactive in contravention of the D.C. Circuit's position that the Act "is not retroactive."
Bigesby, 2012 WL 2362583, at *6. Furthermore, the Supreme Court has made clear that
"Section 3582(c)(2)'s text, together with its narrow scope, shows that Congress intended to
authorize only a limited adjustment to an otherwise final sentence and not a plenary resentencing
proceeding." Dillon v. US., 130 S.Ct. 2683,2691 (2010) (emphasis added).

                                                2